Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 4-5, recites the limitations “identifying, by the first host, a second host in the container cluster with capabilities matching 
As per claim 3, recites the term “comparing tags of the container to capabilities”. However, it is not clearly defined what constitutes “tags”. For purposes of examination it interpreted to represent resource requirements of the VM.
As per claims, 2-12, they are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato et al. (U.S. Pub. 20190102226 A1) in view of Bolte et al. (U.S. Pub. No. 20140325510 A1), and further in view of Davidsson et al. (U.S. Pub. No. 20070214269 A1).

As per claim 1, Caldato teaches the invention substantially as claimed including a 
determining, by a first host in a container cluster, the first host is resource-constrained from running a container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 after monitoring the usage after deployment of services in each node. When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment);
moving, by the first host, the container to the second host (par. 0126 scheduler 2202 and/or the API registry 404 can reallocate the deployment of pods [equiv. to containers] to different nodes in the container platform to ensure that the constraints 2210, 2212, 2214 are maintained; par. 0145 The method may further include redistributing at least a portion of the plurality of pods based on their usage factor deviation (3007). This redistribution may include moving a pod from one node to a second node).
Caldato does not expressly disclose: identifying, by the first host, a second host in the container cluster with capabilities matching the container.
However Bolte discloses:
identifying, by the first host, a second host in the container cluster with capabilities matching the container (par. 0014 Deciding about how and where to deploy a VM in a cloud environment can be done based on various factors. Usually, host capacity and capabilities as well as VM requirements are taken into account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato by incorporating the 
Caldato and Bolte does not expressly describe: transmitting, by the first host, a request to the second host to run the container; receiving, by the first host, an acceptance from the second host.
However, Davidsson teaches transmitting, by the first host, a request to the second host to run the container; receiving, by the first host, an acceptance from the second host (par. 0015, A request relating to a specific procedure is received from the communication apparatus. In response to said request, an acceptance message is transmitted, which may comprise any data relating to the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato and Bolte, by incorporating the method of proving acceptance message in response to a request as set forth by Davidsson because it would provide the ability to return an acceptance message to the requesting node when sufficient resources are available to run a container, with predictable results.

As per claim 3, Caldato, Bolte and Davidsson teaches the limitations of claim 1.     Bolte further teaches: the identifying the second host comprises comparing tags of the container to capabilities of other hosts in the container cluster (par. 0014 Deciding about how and where to deploy a VM in a cloud environment can be done 

As per claim 5, Caldato further teaches wherein the determining the first host is resource-constrained from running the container comprises determining the first host is near a usage threshold of a resource of the first host (par. 0118 The constraints 2210 can be used … when deploying and allocating service pods to the node 2204 to optimize usage of each of these computing characteristics within the constraints 2210. The constraints 2210 can act as either soft or hard limits on the actual usage of these computing characteristics by the node 2204. When pods within the node 2204 begin using more of a computing characteristic than the constraints 2210 allow, the container platform scheduler 2202 can throttle the usage of the node 2204).

As per claim 8, Caldato further teaches wherein the first host and the second host each comprises an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a container image from a registry, unpacking the container, and running the service. Par. 0057 Each container shares a host operating system kernel, and they also share binaries, libraries, and other read-only components).

As per claim 13, Caldato teaches the invention substantially as claimed including a  computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a second host in a container cluster to cause the second host to:
that the first host is resource-constrained from running (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 monitoring the usage after deployment of services in each node. When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment, the scheduler 2202 and/or the API registry 404 can reallocate);
copy the container onto the second host; and run the container on the second host (par. 0126 scheduler 2202 and/or the API registry 404 can reallocate the deployment of pods [equiv. to containers] to different nodes in the container platform to ensure that the constraints 2210, 2212, 2214 are maintained; par. 0145 The method may further include redistributing at least a portion of the plurality of pods based on their usage factor deviation (3007). This redistribution may include moving a pod from one node to a second node).
Caldato does not expressly disclose: determine the second host is not resource-constrained from running the container.
However Bolte teaches:
determine the second host is not resource-constrained from running the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato incorporating the method of determining a host deploy a virtual machine as set forth by Bolte because it would provide for deciding which host to run a container at least based on the container requirements and host capabilities so that container is efficiently executed without delays due to overload of the host.
Caldato and Bolte does not expressly describe: receive a request from a first host in the container cluster to run a container; transmit an acceptance to the first host.
However, Davidsson teaches receive a request from a first host in the container cluster to run a container; transmit an acceptance to the first host (par. 0015, A request relating to a specific procedure is received from the communication apparatus. In response to said request, an acceptance message is transmitted, which may comprise any data relating to the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato and Bolte, by incorporating the method of proving acceptance message in response to a request as set forth by Davidsson because it would provide the ability to return an acceptance message to the requesting node when sufficient resources are available to run a container, with predictable results.

As per claim 14, it is a computer program product having similar limitations as . 

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Bolte and Davidsson as applied to claim 1, and further in view of Peteva et al. (U.S. Pub. No. 20170199770 A1.

As per claim 2, Caldato, Bolte and Davidsson teaches the limitations of claim 1.  Caldato, Bolte and Davidsson does not expressly teach further comprising stopping running the container on the first host when the container is moved to the second host. 
	However, Peteva teaches stopping running the container on the first host when the container is moved to the second host. (par. 0037 The instructions, when executed, further cause the processor to instruct the kernel to halt all computing processes associated with the container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Caldato, Bolte and Davidsson by incorporating the method of halting a container as set forth by Peteva because the ability to halt a container when the container is move to another host would provide for releasing resources for use by other containers.   

Claims 4, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Bolte and Davidsson as applied to claim 1, and further in view of Yao et al. (CN Patent 102882973A).

As per claim 4, Caldato, Bolte and Davidsson does not expressly teach wherein the capabilities of the other hosts in the container cluster are defined in a member list stored locally at the first host. 
However, Yao teaches: wherein the capabilities of the other hosts in the container cluster are defined in a member list stored locally at the first host (par. 0049, The virtual node mapping table is an important data structure of the present invention. It is set in the load management module of each processing node and is used to indicate the number of each virtual node and its corresponding processing node number, so as to find out when the system distributes events; par. 0055 the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato, Bolte and Davidsson to incorporate a list of cluster nodes as disclosed by Yao because such dynamic load information table would allow for identifying nodes for migrating of a container from a first node to a second node having capability/sufficient resources to run a container.

As per claim 9, Yao teaches wherein the first host and the second host each stores a respective member list that defines capabilities of all hosts in the container 

As per claim 10, Yao further teaches receiving, by the first host, a request from a new host to join the container cluster, wherein the request includes a credential, an IP address of the new host, and data defining capabilities of the new host; confirming, by the first host, validity of the credential; updating, by the first host, the respective member list stored at the first host; and transmitting, by the first host, the updated respective member list to the new host (par. 0084 The distributed cluster management module of the processing node detects that a new processing node has joined, and it notifies the load management module of all processing nodes in the distributed cluster of the information, and provides the configuration information of the newly added processing node (including the Add processing node number, IP address, event processing rate and port number); 0085 The other processing node load management modules receive the above information, and then update the dynamic load information table and virtual node mapping table according to the newly added processing node information.).

As per claim 11, Yao further teaches wherein the container cluster does not 

As per claim 12, Yao teaches wherein the first host and the second host each include software provided as a service in a cloud environment (par. 0005 At present, load balancing technology has a lot of research on business load management of commercial web services … and computing resource load management of cloud computing).

As per claim 16, Caldato further teaches wherein: the first host and the second host each comprise an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a container image from a registry, unpacking the container, and running the service. Par. 0057 Each container shares a host operating system kernel, and they also share binaries, libraries, and other read-only components).
Yao further teaches the first host and the second host each store a respective member list that defines capabilities of all hosts in the container cluster (par. 0055 the dynamic load information table is another important data structure of the present .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Bolte and Davidsson as applied to claim 1, and further in view of Padala et al. (U.S. Pub. No. 20170126506 A1).

As per claim 6, Caldato, Bolte and Davidsson teaches the limitations of claim 1. Caldato, Bolte and Davidsson does not expressly teach wherein the determining the first host is resource-constrained from running the container comprises determining that one or more other containers running on the first host have priority over the container.
However, Padala teaches comprises determining that one or more other containers running on the first host have priority over the container (par. 0071 As an example, consider two containers A and B running on a host H. Container A is a member of pool/slice 51, whose priority is higher than that of container B, which is running in pool/slice S2. This means that if there is ever any contention for resources, 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato, Bolte and Davidsson by incorporating the method of determining priorities between containers within a host as set forth by Padala, because it would provide for efficiently allocating resources to containers according to their priorities, with predictable results.

As per claim 7, Padala further teaches wherein the determining that one or more other containers running on the first host have priority over the container is based on host priorities defined for the first host (par. 0071 consider two containers A and B running on a host H. Container A is a member … whose priority is higher than that of container B, wherein the priorities are defined for host H).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Bolte and Davidsson as applied to claim 1, and further in view of Ju et al. (U.S. Pub. No. 20030067923 A1).

As per claim 15, Caldato, Bolte and Davidsson does not expressly teach wherein the program instructions cause the second host to transmit an update to a record updater.
However, Ju teaches: wherein the program instructions cause the second host to transmit an update to a record updater (par. 0046 In step 120, the AAA server transmits to the DNS server a DNS update request message including the allocated IP address 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato, Bolte and Davidsson by incorporating the method of transmitting update request to a DNS server as set forth by Ju, because it would allow for efficiently updating allocated IP address and a user domain name granted to the containers in order to facilitate for locating the containers within a cluster, with predictable results.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato et al. (U.S. Pub. 20190102226 A1) in view of Yao et al. (CN Patent 102882973A), and further in view of Bolte et al. (U.S. Pub. No. 20140325510 A1).

As per claim 17, Caldato teaches the invention substantially as claimed including a system comprising:
a container cluster comprising plural hosts that (par. 0116 Managing a cluster of nodes; par. 0010 deploying a plurality of container pods to a plurality of container nodes in a container environment) communicate with one another via a network , wherein:
each of the plural hosts comprises a computing node that includes an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a 
Caldato des not expressly teach: each of the plural hosts stores a respective member list that defines capabilities of the plural hosts in the container cluster.
However, Yao teaches: each of the plural hosts stores a respective member list that defines capabilities of the plural hosts in the container cluster (par. 0055 the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato to incorporate a list of cluster nodes as disclosed by Yao because such dynamic load information table would allow for identifying nodes for migrating of a container from a first node to a second node having capability/sufficient resources to run a container.
Caldato and Yao does not expressly teach: each of the plural hosts is configured to identify another one of the plural hosts for running a container based on comparing tags of the container to the capabilities of the plural hosts defined in the respective member list. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato and Yao by incorporating the method of determining a host to deploy a virtual machine as set forth by Bolte because it would provide for deciding which host to run a container at least based on the container requirements and host capabilities so that container is efficiently executed without delays due to overload of the host.
 
As per claim 18, Caldato, Yao and Bolte teaches the limitations of claim 17. Bolte further teaches wherein each one of the plural hosts is configured to perform the identifying the another one of the plural hosts for running the container (par. 0014 Deciding about how and where to deploy a VM in a cloud environment can be done based on various factors. Usually, host capacity and capabilities as well as VM requirements are taken into account). Caldato further teaches in response to determining the one of the plural hosts is resource-constrained from running the container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 monitoring the usage after deployment of services in each node. When these usages deviate beyond a 

As per claim 19, Caldato, Yao and Bolte teaches the limitations of claim 17. Caldato further teaches wherein the determining the one of the plural hosts is resource-constrained from running the container comprises determining the one of the plural hosts is near a usage threshold of a resource of the one of the plural hosts (par. 0118 The constraints 2210 can be used … when deploying and allocating service pods to the node 2204 to optimize usage of each of these computing characteristics within the constraints 2210. The constraints 2210 can act as either soft or hard limits on the actual usage of these computing characteristics by the node 2204. When pods within the node 2204 begin using more of a computing characteristic than the constraints 2210 allow, the container platform scheduler 2202 can throttle the usage of the node 2204).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Yao and Bolte as applied to claim 17, and further in view of Padala et al. (U.S. Pub. No. 20170126506 A1).

As per claim 20, Caldato, Yao and Bolte teaches the limitations of claim 17. Caldato further teaches wherein the determining the one of the plural hosts is resource-constrained from running the container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 monitoring the usage after deployment of services in each node. When these 
However, Padala teaches: determining that one or more other containers running on the one of the plural hosts have priority over the container based on host priorities defined for the one of the plural hosts (par. 0071 As an example, consider two containers A and B running on a host H. Container A is a member of pool/slice 51, whose priority is higher than that of container B, which is running in pool/slice S2. This means that if there is ever any contention for resources, container A will be granted a larger share of resources). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato, Yao and Bolte by incorporating the method of determining priorities between containers within a host as set forth by Padala, because it would provide for efficiently allocating resources to containers according to their priorities, with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195